Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.

Status of Claims
Claims 1-9 are currently pending in this application in response to the amendment and remarks filed on November 22, 2021.  Claims 1, 3-4, 6-7, and 9 are currently amended.

Response to Applicant’s Remarks – November 22, 2021
With respect to 35 U.S.C. §102(a)(1) rejections:
	With respect to claims 1, 4, and 7, Applicant argues that Tanaka fails to teach “the features in the second set are standardized by using the features in the first set, a model that predicts the state of the plasma processing apparatus is generated by using a subset of the first set of features, which is composed of same kind of features selected in descending order of the standardized features in the second set, …and the standardized features of the second set comprise a value indicating a degree of deviation of the plasma processing apparatus from the normal state in the second set of features”. See Remarks at 8-10. With respect to claim 2, Applicant argues that “there is no apparent teaching or suggestion in Tanaka that the model is compared and re-created for each wafer”. See Remarks at 10.
	With respect to independent claims 1, 4, and 7, Applicant’s remarks have been fully considered and are rendered moot because claims 1, 4 and 7 have been amended 
	With respect to dependent claim 2, Applicant’s remarks have been fully considered but are not persuasive. Claim 2 has been interpreted in light of the specification, as such, “a model” is generated to predict the state of the plasma processing apparatus (Specification at p.4-6). The specification fails to teach a “regenerated” or “re-created” of the model “each time” the model is predicting the state of the plasma processing apparatus. For that reason, the rejection for claim 2 is maintained with the interpretation, as such, “models are formed when analysis data of samples are subjected to principal component analysis” to determine the probability of abnormality in the plasma processing apparatus as taught by Tanaka in paragraphs [0093] and [0096].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2005/0006344).

With respect to claims 1, 4, and 7, Tanaka teaches a state prediction apparatus (multivariate analysis 200, fig.2) that predicts a state of a plasma processing apparatus (deciding a cause of abnormality of the plasma processing apparatus 100, par.0051; predicting an abnormality of plasma processing apparatus 100 with a control parameter 
a calculation unit (calculation means 206 of multivariate analysis means 200, fig.2) configured to 
calculate a first set of features that indicates the state of the plasma processing apparatus based on monitored data of the plasma processing apparatus in a normal state (analysis data acquires from detection values, par.0058; the detection signals are sequentially input to the multivariate analysis, par.0071; analysis data as shown in par.0072-0089 are various functional states of the plasma processing apparatus 100 based on the detection signals); and 
calculate a second set of features that indicates the state of the plasma processing apparatus based on the monitored data of the plasma processing apparatus, wherein the features in the second set are standardized by using the features in the first set (principal component analysis is performed based on the analysis data to calculate a residual score Q for each wafer sample, par.0090, the residual scores indicates the state of the plasma processing apparatus 100 such that samples 126-150th are largely shifted from the residual scores Q of all other samples 1-125th and 151-250th as shown in fig. 3 and par.0093; as such, residual score Q for samples 126-150th are deviated from a group as a whole, hence residual scores are standardized based on the analysis data), 
a model that predicts the state of the plasma processing apparatus is generated by using a subset of the first set of features (models are formed when analysis data of samples are subjected to principal component analysis, par.0093, contributions to the residual scores Q with respect to the parameters of the analysis data of samples 126-150th are calculated, par.0095, where large/high contribution is determined with high probability of abnormality, par.0096), which is composed of same kind of features selected in descending order of the standardized features in the second set (the parameters of the analysis data of samples are arranged in descending order of probabilities of causing abnormality, par.0096),
the state of the plasma processing apparatus is predicted by using the generated model (contributions to the residual scores Q with respect to the parameters of the th are calculated, par.0095, where large/high contribution is determined with high probability of abnormality, par.0096), and
the standardized features of the second set comprise a value indicating a degree of deviation of the plasma processing apparatus from the normal state in the second set of features (the residual scores indicates the state of the plasma processing apparatus 100 such that samples 126-150th are largely shifted from the residual scores Q of all other samples 1-125th and 151-250th as shown in fig. 3 and par.0093; as such, residual score Q for samples 126-150th are deviated from a group as a whole, hence residual scores are standardized based on the analysis data).

With respect to claims 4 and 7, Tanaka teaches further a semiconductor manufacturing apparatus (plasma processing apparatus 100, fig.1 and par.0029) that includes a processing chamber (aluminum processing chamber 101, fig.1 and par.0029) in which a sample (wafer W, fig.1 and par.0035) is processed and a transfer chamber (carry mechanism, par.0043) that transfers the sample to the processing chamber and is connected to the processing chamber (wafer W is supplied onto the lower electrode 102, the lower electrode 102 moves down to the lower chamber 101B through the support member 103, and the gate valve 106 is released to supply the wafer W onto the lower electrode 102 through a carry mechanism, fig. 1 and par.0043), the semiconductor manufacturing apparatus further comprising: a control device/a state prediction apparatus (multivariate analysis 200, fig.2 and par.0051).

With respect to claim 2, Tanaka teaches wherein the generated model is regenerated each time the state of the plasma processing apparatus is predicted (models are formed when analysis data of samples are subjected to principal component analysis, par.0093, to further calculates the differences between analysis data and other analysis data with respect to parameters by accumulating normalized regression coefficients, par.0094).  

With respect to claims 3, 6, and 9, Tanaka teaches wherein the standardized features in the second set are each a value obtained by dividing a value, which is 
 
With respect to claims 5 and 8, Tanaka teaches wherein any position in the semiconductor manufacturing apparatus is the processing chamber or the transfer chamber (deciding a cause of abnormality in a plasma processing apparatus which performs a plasma processing to an object to be processed in a processing chamber, par.0013-0014).  

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US (2004/0235304, 2005/0004683, 2005/0146709, 2005/0154482, 2017/0256463).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        December 2, 2021